Oliver, Chief Judge:
This appeal for. reappraisement relates to certain galvanized mild steel wire exported from Germany and entered at Baltimore, Md.
The case is before me on an agreed set of facts which establishes that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value thereof is the invoice unit price, less sea freight and inland freight, as invoiced, and I so hold. Judgment will be rendered accordingly.